                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


SHAMAR WHITNEY MONTGOMERY,

                Plaintiff,
                                                         Civil Action 2:20-cv-1360
       v.                                                Chief Judge Algenon L Marbley
                                                         Magistrate Judge Chelsey M. Vascura

JUDGE JULIE LYNCH,

                Defendant.


                     ORDER and REPORT AND RECOMMENDATION

        Plaintiff, Shamar Whitney Montgomery, an Ohio resident proceeding without the

assistance of counsel, has submitted a request to file a civil action in forma pauperis. (ECF No.

1.) The Court GRANTS Plaintiff’s request to proceed in forma pauperis. All judicial officers

who render services in this action shall do so as if the costs had been prepaid. 28 U.S.C. §

1915(a). This matter is also before the Court for the initial screen of Plaintiff’s Complaint as

required by 28 U.S.C. § 1915(e)(2) to identify cognizable claims and to recommend dismissal of

Plaintiff’s Complaint, or any portion of it, which is frivolous, malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915(e)(2). Having performed the initial screen, for the reasons

that follow, it is RECOMMENDED that the Court DISMISS this action pursuant to 28 U.S.C.

§ 1915(e)(2).
                                                  I.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e), which

provides in pertinent part as follows:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been
       paid, the court shall dismiss the case at any time if the court determines that--

               *       *       *

               (B) the action or appeal--

                       (i) is frivolous or malicious;

                       (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

       To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

                                                   2
demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank , 727 F.3d at 504 (citations omitted). Further, when

considering a pro se plaintiff’s Complaint, a Court “must read [the allegations] with less

stringency . . . and accept the pro se plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible.” Reynosa v. Schultz, 282 F. App’x 386, 389 (6th Cir. 2008)

(citing Denton v. Hernandez, 504 U.S. 25, 33 (1992) (internal citation omitted).

                                                  II.

        In his application to proceed in forma pauperis (ECF No. 1), Plaintiff identifies “City of

Columbus Assembly” as the sole Defendant. In his Complaint (ECF No. 1-1), however, Plaintiff

identifies Franklin County Court of Common Pleas Judge Julie Lynch as the sole Defendant.

Plaintiff’s Complaint is difficult to decipher, but he appears to allege that Judge Lynch has used
                                                   3
her position to “hurt hundreds of li[ves]” for twelve years and that Plaintiff would like to be

reimbursed for money that Judge Lynch ordered garnished from Plaintiff. (Pl.’s Compl. ECF

No. 1-1 at PAGEID ## 6-7.) Plaintiff also attaches a two-page document in which he recounts

some of his educational, employment, and mental health treatment history. (See ECF No. 1-1 at

PAGEID ## 8-9.)

       The undersigned concludes that Plaintiff’s Complaint provides insufficient factual

content or context from which the Court could reasonably infer that Defendant(s) violated

Plaintiff’s rights. Thus, Plaintiff has failed to satisfy the basic federal pleading requirements set

forth in Rule 8(a). Twombly, 550 U.S. at 555. Moreover, the allegations Plaintiff sets forth in

his Complaint are so nonsensical as to render his Complaint frivolous. For these reasons, it is

RECOMMENDED that Plaintiff’s Complaint be DISMISSED pursuant to 28 U.S.C. §

1915(e)(2) for failure to state a claim on which relief may be granted.

                                                 III.

        Plaintiff’s Motion for Leave to Proceed in Forma Pauperis is GRANTED. (ECF No.

1.) For the reasons set forth above, it is RECOMMENDED that the Court DISMISS this action

pursuant to 28 U.S.C. § 1915(e)(2) for failure to state a claim on which relief may be granted.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or

recommendations to which objection is made. Upon proper objections, a Judge of this Court
                                                  4
may accept, reject, or modify, in whole or in part, the findings or recommendations made

herein, may receive further evidence or may recommit this matter to the Magistrate Judge with

instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


                                                      /s/ Chelsey M. Vascura
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 5
